DETAILED ACTION
This Office action is responsive to Applicant’s response submitted 20 June 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0161385 to Lessard et al in view of U.S. Patent 10,048,451 to Leigh et al.
In regards to claims 1 and 6, Lessard teaches a network device (Figure 4, [0042-0048]) and method for manufacturing comprising a multi-chip module (MCM) mounted on the main board (40), an optical-to-optical connector (20-2) configured to transfer a plurality of optical communication signals to an external fiber (46) and a multi-core fiber (MCF) [0036] interconnect, having a first end coupled to the MCM and a second end connected to the optical-to-optical connector on the at least one panel, for routing the plurality of optical communication signals between the MCM and the optical-to-optical connector.  But Lessard fails to teach an enclosure comprising a plurality of panels arranged to envelope a main board, the optical-to-optical connector mounted on the at least one panel of the enclosure, and wherein the enclosure is configured such that the MCM and the MCF interconnect are ventilated within the enclosure.  However, Leigh teaches an optical package having an enclosure (4110; Figure 11) comprising a plurality of panels (4111, 4112, 4113, 4114, 4116, ceiling not shown; Column 9, Lines 36-40). Leigh further teaches an opening (4130 & 4500) for optical fibers connectors to connect to external components.  Additionally, similar to Applicant’s housing, Leigh shows a housing having open space which would leave space for ventilation within the enclosure.  Since the inclusion of an enclosure would be advantageous in order to protect the internal components from external environmental factors and Leigh shows the same space for ventilation, it would have been obvious before the effective filing date to a person having ordinary skill in the art an enclosure comprising a plurality of panels arranged to envelope a main board, the optical-to-optical connector mounted on the at least one panel of the enclosure, and wherein the enclosure is configured such that the MCM and the MCF interconnect are ventilated within the enclosure.
In regards to claims 2 and 7, Lessard teaches the first end of the MCF is optically coupled directly to an electro-optical (EO) chip comprised in the MCM. ([0042] EO interface)
In regards to claims 3 and 8, although Lessard in view of Leigh does not expressly teach the first end of the MCF has an angled facet configured to fold an optical path of the optical communication signals toward a surface of the EO chip, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided an angled facet configured to fold an optical path in order to provide the required communication signals to the desired path.  
In regards to claims 4 and 9, Lessard teaches the optical-to-optical connector is configured to couple the MCF interconnect to an MCF outside the enclosure. [0046]
In regards to claims 5 and 10, Lessard teaches the optical-to-optical connector is configured to couple the MCF interconnect to the single core fiber comprising a plurality of single core fibers (46), outside the enclosure.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
The documents submitted by applicant in the Information Disclosure Statements have been considered and made of record.  Note attached copy of forms PTO-1449.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINA M WONG/Primary Examiner, Art Unit 2874